Citation Nr: 1822789	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-46 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as a due to in-service exposure to herbicide agents and secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to April 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 simplified notification letter, which denied the Veteran's applications to reopen claims for service connection for diabetes mellitus and heart disease, and denied service connection for peripheral neuropathy, secondary to diabetes mellitus.  In March 2013, the Veteran filed a notice of disagreement (NOD).  In December 2015, the RO issued a statement of the case (SOC).  A substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was received later that month.  

During the pendency of the appeal, in a December 2015 rating decision ,the RO reopened each previously denied claim, and granted service connection for diabetes mellitus and ischemic heart disease, each as due to herbicide agent exposure, effective September 28, 2005, and September 28, 2006.  These actions resolved the service connection claims..  

The Board notes that the Veteran filed a NOD with the initial rating assigned for ischemic heart disease in December 2016.  Although issuance of a statement of the case is required in response to a NOD, here, the evidence reflects that the AOJ is in the process of developing the claim in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As the claim is still in the development stage, it is not in appellate status and will not be considered by the Board at this time.

The Board additionally notes that in November 2017, the Veteran's attorney requested a 90-day extension until February 19, 2018, to submit new evidence and to prepare a brief.  In January 2018, the Board granted the request and indicated that after the expiration of the 90-day period, the appeal would continue and a decision would be rendered.  As the 90 days have passed and the Veteran and his attorney have not submitted any additional evidence or argument to date, the Board will proceed with the appeal. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.  

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.   

The Veteran's service personnel records confirm his service in the Republic of Vietnam and his participation in combat and the VA has conceded his in-service herbicide agent exposure.  Thus, he is a combat Veteran and presumed to have been exposed to tactical herbicide agents, including Agent Orange.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In the alternative, he asserts that his peripheral neuropathy is secondary to his service-connected diabetes mellitus, type II.  

In this case, 2015 VA medical treatment records reflect complaints of numbness in the right lower extremity, indicative of neuropathy.   Given the presumed  in-service Agent Orange exposure and current assertions, the low threshold to trigger VA's duty to provide an examination for this disability is met.  McLendon, 20 Vet. App. at 83.  Thus, a VA examination is warranted to obtain a medication opinion as to the current nature and etiology of the disability, to include a discussion of any secondary relationship between peripheral neuropathy and the Veteran's service-connected diabetes mellitus, type II.

The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may well result in a denial his service connection claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that that all due process requirements are met and the record is complete with respect to the matter, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Dayton VA Medical Center (VAMC) and that records dated through October 2015 are associated with the file.  However, the Veteran was referred to a VA neurologist in October 2015, and subsequent VA treatment records have not been associated with the record, to include any VA neurological consultations.  Hence, the AOJ should obtain all VA treatment records since October 2015, to include neurological consultations.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Dayton VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2015, to include neurological evaluations.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination for peripheral neuropathy by an appropriate physician. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available the designated and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.
For the claimed peripheral neuropathy, the physician should clearly indicate whether the disability is currently present, or has been present at any time pertinent to the current claim (even if is now asymptomatic or resolved).

If so, the physician should identify the affected extremity(ies).  .

For any identified peripheral neuropathy, following review of the record, the physician should render an opinion, based on sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically related to service, to specifically include tactical herbicide agent exposure while serving in Vietnam.

Then, with respect to any diagnosed peripheral neuropathy, the examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused or is or has been aggravated (worsened beyond natural progression) by any s service-connected disability(ies) , to include diabetes mellitus.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include identifying, to the extent possible, the baseline level of disability prior to aggravation.

Notably, the absence of documented evidence of associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content files(s) since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


